     Case 3:14-cr-02253-DMS Document 387 Filed 11/19/20 PageID.1197 Page 1 of 6



1
2
3
4
5
6
7
8                          UNITED STATES DISTRICT COURT
9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                           Case No.: 14-CR-2253 (DMS)
12                                     Plaintiff,
                                                         ORDER DENYING MOTION FOR
13   v.                                                  SENTENCING MODIFICATION
                                                         UNDER 18 U.S.C. § 3582(C)
14   IVAN ALFREDO CASTRO SANTANA
     (3)
15
                                     Defendant.
16
17
18         Before the Court is Defendant Ivan Alfredo Castro Santana’s pro se motion to reduce
19   his sentence under 18 U.S.C. § 3582(c)(1)(A)(i). The Government filed a response in
20   opposition. Defendant did not file a reply. For the following reasons, Defendant’s motion
21   is denied.
22                                                  I.
23                                      BACKGROUND
24         On January 20, 2017, the Court sentenced Defendant to 97 months of imprisonment
25   and three years of supervised release, for violating 18 U.S.C. § 1956(h), Conspiracy to
26   Launder Monetary Instruments. (Amended Judgment, ECF No. 352.)
27
28
                                                    1
                                                                              14cr2253 (DMS)
     Case 3:14-cr-02253-DMS Document 387 Filed 11/19/20 PageID.1198 Page 2 of 6



1          Defendant is 38 years old and suffers from asthma and hyperlipidemia. 1 (Mot. at 4.)
2    The Centers for Disease Control and Prevention (CDC) identifies “moderate-to-severe”
3    asthma as a condition that “might” place an individual at increased risk for severe illness
4    from COVID-19. See People with Certain Medical Conditions, CENTERS FOR DISEASE
5    CONTROL       AND     PREVENTION,       http://cdc.gov/coronavirus/2019-ncov/need-extra-
6    precautions/groups-at-higher-risk.html. Defendant is currently incarcerated at the D. Ray
7    James Correctional Facility in Folkston, Georgia. (Mot. at 5; Opp. at 4.) He is scheduled
8    to be released on July 8, 2022. (Mot. at 4; Opp. at 2.) Due to the risks associated with
9    COVID-19 and the inability to socially distance in a custodial setting, Defendant now seeks
10   a reduction of his sentence to time served. The Government opposes Defendant’s motion.
11                                               II.
12                                        DISCUSSION
13         In general, a court may not modify a sentence of incarceration once it has been
14   imposed, unless expressly permitted by statute or Rule 35 of the Federal Rules of Criminal
15   Procedure. United States v. Penna, 319 F.3d 509, 511 (9th Cir. 2003). The First Step Act
16   (“FSA”) is such a statute. See Pub L. 115-391, 132 Stat. 5194, 5239 (2018). Among the
17   criminal justice reforms implemented by the FSA, Congress amended 18 U.S.C. §
18   3582(c)(1)(A) to allow the defendant to move the district court for compassionate release
19   after exhausting the Bureau of Prison (“BOP”) process.
20         Section 3582(c) of Title 18 of the United States Code provides that a court may not
21   modify a term of imprisonment except “upon motion of Director of the Bureau of Prisons,
22   or upon motion of the defendant.” A defendant may bring a § 3582(c) motion after he has
23   “fully exhausted all administrative rights to appeal a failure of the Bureau of Prisons” to
24
25
26   1
       Defendant notes hyperlipidemia once in his motion but provides no other support for
27   this claim or information on how this condition provides a basis for the Court to grant
     compassionate release. In any case, hyperlipidemia is not on the CDC list of medical
28   conditions that may put people at increased risk of severe illness from COVID-19.
                                                  2
                                                                              14cr2253 (DMS)
     Case 3:14-cr-02253-DMS Document 387 Filed 11/19/20 PageID.1199 Page 3 of 6



1    act or “the lapse of 30 days from the receipt of such a request by the warden of the
2    defendant’s facility, whichever is earlier.” 18 U.S.C. § 3582(c)(1)(A). Administrative
3    exhaustion is a prerequisite to filing the motion in district court, and “[e]xhaustion occurs
4    when the BOP denies a defendant’s application or lets thirty days pass without responding
5    to it.” United States v. Mondaca, No. 89-cr-0655-DMS, 2020 WL 1029024, at *2 (S.D.
6    Cal. Mar. 3, 2020) (internal quotation marks and citations omitted). Here, Defendant is a
7    resident of the D. Ray James Correctional Facility, which is privately operated by the GEO
8    Group. As such, Defendant asserts that he is not required to exhaust his administrative
9    remedies because he is unable to present a request for compassionate release to a BOP
10   warden. (Mot. at 2-3.) In response, the Government states that Defendant has “satisfied
11   the administrative requirements” because Defendant is housed in a private contract facility
12   outside of the BOP and administrative remedies are not available.              (Opp. at 4.)
13   Accordingly, the Court addresses the motion on its merits. See United States v. Dimas,
14   No. 20-CR-365 DMS, 2020 WL 4697966, at *2 (S.D. Cal. Aug. 13, 2020) (stating court
15   may address merits of defendant’s motion where government does not dispute that
16   defendant has exhausted administrative remedies).
17         The FSA allows a district court to modify a sentence and grant compassionate release
18   if it finds “extraordinary and compelling reasons” warrant such a reduction, the reduction
19   complies with 18 U.S.C. § 3553(a), and the defendant “is not a danger to the safety of any
20   other person or to the community[.]” See 18 U.S.C. § 3582(c)(1)(A); United States
21   Sentencing Guidelines (“U.S.S.G”) § 1B1.13. Defendant contends he meets the foregoing
22   criteria. As the movant, Defendant bears the burden of establishing that he is eligible for
23   a sentence reduction. See United States v. Jones, 836 F.3d 896, 899 (8th Cir. 2016).
24         1. Extraordinary and Compelling Reasons
25         Defendant argues that his medical condition presents an extraordinary and
26   compelling reason for compassionate release. The Sentencing Guidelines provide that
27   extraordinary and compelling reasons may exist for compassionate release where a
28   defendant suffers from, among other conditions, “a serious physical or mental condition …
                                                  3
                                                                                14cr2253 (DMS)
     Case 3:14-cr-02253-DMS Document 387 Filed 11/19/20 PageID.1200 Page 4 of 6



1    that substantially diminishes the ability of the defendant to provide self-care within the
2    environment of a correctional facility and from which he or she is not expected to recover.”
3    U.S.S.G § 1B1.13, cmt n.1(A)(i)(I). Defendant contends that his asthma, combined with
4    his conditions of confinement, make him particularly vulnerable to COVID-19. (Mot. at
5    7.) The Government argues that Defendant has not demonstrated extraordinary and
6    compelling reasons because Defendant’s asthma is not severe enough to qualify as a serious
7    risk factor under the CDC guidelines. (Opp. at 4-6.) Indeed, the CDC specifies “moderate-
8    to-severe” asthma as a condition that “might” place an individual at increased risk of severe
9    illness from COVID-19. See People with Certain Medical Conditions, CENTERS               FOR

10   DISEASE CONTROL     AND   PREVENTION, http://cdc.gov/coronavirus/2019-ncov/need-extra-
11   precautions/groups-at-higher-risk.html. Here, none of Defendant’s evidence shows his
12   asthma is moderate or severe. To the contrary, the medical records submitted by Defendant
13   shows that he has “mild intermittent asthma” and that he is receiving proper treatment in
14   custody, including the use of an inhaler. (Mot. at 23-25.) Accordingly, Defendant fails to
15   show his asthma condition, combined with the level of medical treatment he is receiving
16   in custody, “substantially” diminishes” his ability “to provide self-care within the
17   environment of a correctional facility” during the pandemic.           See § 1B1.13 cmt.
18   n.1(A)(ii)I).
19         2. Danger to Others or the Community
20         Even where extraordinary and compelling reasons exist, the court must consider
21   whether the defendant is “a danger to the safety of any other person or to the community,
22   as provided in 18 U.S.C. § 3142(g)[.]” U.S.S.G. § 1.B1.13(1)(A), (2) cmt. n. 1. To make
23   this assessment, the Court is directed to the factors set out in § 3142(g), including, among
24   other things: (1) the nature and circumstances of the offense charged; (2) the history and
25   characteristics of the person, including character, physical and mental condition, family
26   ties, employment, financial resources, past conduct, criminal history, and drug and alcohol
27   abuse; and (3) the nature and seriousness of the danger to any person or the community
28
                                                  4
                                                                                14cr2253 (DMS)
     Case 3:14-cr-02253-DMS Document 387 Filed 11/19/20 PageID.1201 Page 5 of 6



1    that release would impose. These factors are addressed in turn and overlap with the §
2    3553(a) factors.
3          The Government asserts that Defendant poses a danger to the community because
4    of the aggravated nature and circumstances of Defendant’s offense. (Opp. at 8.) Defendant
5    was convicted for conspiracy to launder monetary instruments. (PSR, ECF No. 336, at 1.)
6    Defendant was a high-level money launderer working to transfer millions of dollars in drug
7    proceeds from the United States to Mexico and Colombia. (Opp. at 8; PSR, ECF No. 336,
8    ¶ 80.)      His actions resulted in the importation of vast amounts of cocaine and
9    methamphetamine into the United States. (Opp. at 8.) Defendant does not address this
10   issue of whether or not he would present a danger to the community if released. The Court
11   finds that Defendant has failed to show he would not pose a danger to the community if
12   released.
13         3. § 3553(a) Factors
14         Finally, the Court must consider “the factors set forth in section 3553(a) to the extent
15   that they are applicable.” 18 U.S.C. § 3582(c)(1)(A). Section 3553(a) provides that the
16   sentencing court must impose a sentence that is “sufficient, but not greater than necessary
17   … (A) to reflect the seriousness of the offense, to promote respect for law, and to provide
18   just punishment for the offense; (B) to afford adequate deterrence to criminal conduct; (C)
19   to protect the public from further crimes of the defendant; and (D) to provide the defendant
20   with needed educational or vocational training, medical care, or other correctional
21   treatment in the most effective manner[.]” 18 U.S.C. § 3553(a)(2)(A)-(D). The court also
22   must consider, among other factors, “the nature and circumstances of the offense and the
23   history and characteristics of the defendant” and the “need to avoid unwarranted sentence
24   disparities among defendants with similar records who have been found guilty of similar
25   conduct.” Id. § 3553(a)(1),(6).
26         Defendant contends that the § 3553(a) factors are in his favor because he suffers
27   from asthma and he has already served “substantial time.” (Mot. at 20.) The Government
28   argues that the § 3553(a) factors weigh against a sentence reduction because allowing
                                                  5
                                                                                14cr2253 (DMS)
     Case 3:14-cr-02253-DMS Document 387 Filed 11/19/20 PageID.1202 Page 6 of 6



1    Defendant to be released and deported to Columbia without home confinement would
2    result in an unwarranted sentencing disparity and would not promote respect for the law.
3    (Opp. at 8-9.) The Court agrees with the Government. As discussed earlier, Defendant is
4    receiving appropriate care for his mild asthma. Although Defendant believes that he has
5    served enough time in custody, the Court does not find his sentence to be greater than
6    necessary under § 3553(a), especially considering Defendant’s 97-month sentence is
7    already considerably less than the guideline range of 188-235 months. (PSR, ECF No.
8    336, ¶¶ 80, 82.)
9                                              III.
10                               CONCLUSION AND ORDER
11         For the foregoing reasons, Defendant’s motion for compassionate release is denied.
12         IT IS SO ORDERED.
13
14   Dated: November 19, 2020
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                6
                                                                            14cr2253 (DMS)
